Citation Nr: 1031820	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 22, 
2002, for the grant of service connection for otitis media with 
otorrhea of the right ear.

2.  Entitlement to an effective date earlier than November 22, 
2002, for the grant of a 10 percent evaluation for bilateral 
hearing loss, status post right tympanoplasty.

3.  Entitlement to higher ratings for bilateral hearing loss 
evaluated as 10 percent disabling from November 22, 2002, as 40 
percent disabling from September 7, 2005, and as 70 percent 
disabling from December 26, 2007. 

4.  Whether the Veteran's VA compensation benefits should be 
counted as income for purposes of calculating nonservice 
connected pension.

5.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.

6.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran had honorable service from November 1966 to August 
1969 and from July 1971 to March 1974.  He also had a period of 
dishonorable service from March 1974 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
in pertinent part found that new and material evidence had been 
submitted to reopen a service connection claim for osteoarthritis 
of the cervical spine with radiculopathy.  This matter also comes 
before the Board from an April 2003 rating decision, which 
granted an increased rating of 10 percent for bilateral hearing 
loss, effective November 22, 2002; granted service connection and 
assigned a 10 percent rating for otitis media with otorrhea of 
the right ear, effective November 22, 2002; and continued the 
service connection denial for osteoarthritis of the cervical 
spine with radiculopathy.  This matter also comes before the 
Board from January 2004 and December 2006 rating decisions that 
denied increased ratings for hemorrhoids.  
 
In the course of this appeal, rating decisions from December 2006 
and March 2008 increased the Veteran's bilateral hearing loss 
disability rating to 40 percent, effective September 7, 2005, and 
to 70 percent, effective December 26, 2007.  

The appellant testified before the undersigned in March 2010.  A 
transcript of the hearing has been associated with the record.

The issues of entitlement to an increased rating for hemorrhoids 
and entitlement to service connection for a cervical spine 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the Veteran's claim of entitlement to service 
connection for otitis media with otorrhea of the right ear on 
September 20, 2001.

2.  The RO received the Veteran's claim of entitlement to an 
increased rating for bilateral hearing loss, status post right 
tympanoplasty, on September 20, 2001.

3.  On November 17, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of the issue of entitlement to an increased 
rating for bilateral hearing loss is requested.

4.  On November 17, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the appellant 
that a withdrawal of the issue of whether VA compensation 
benefits should be counted as income for calculating nonservice 
connected pension is requested.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 20, 2001, but 
no earlier, for entitlement to service connection for otitis 
media with otorrhea of the right ear are met.  38 U.S.C.A. §§  
5110, 7105 (West 2002); 38 C.F.R. §§ 4.3, 3.400 (2009).

2.  The criteria for an effective date of September 20, 2001, but 
no earlier, for entitlement to a 10 percent rating for bilateral 
hearing loss, status post right tympanoplasty, are met.  38 
U.S.C.A. §§  5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for withdrawal of an appeal by the appellant of 
the issue of entitlement to an increased rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of an appeal of the issue of 
whether VA compensation benefits should be counted as income for 
calculating nonservice connected pension have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

With respect to the earlier effective date claims, the record 
reflects that these are 'downstream' issues in that they arose 
from the grant of service connection and an increased rating.  In 
such instances, the original claims (here, the claim for service 
connection and entitlement to a compensable disability rating) 
have been more than substantiated, as they have been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once the claims filed by the 
Veteran have been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
the requirement for additional 38 U.S.C.A. § 5103(a) notice.  See  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that an April 2006 letter provided 
notice to the Veteran regarding the effective date element of his 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  After the 
grant of service connection and the increased rating, the Veteran 
was issued a Statement of the Case on the assigned effective 
dates, as required following the submission of a notice of 
disagreement.  In addition, the Veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that he should be awarded an effective date prior to 
September 20, 2001, and the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has complied 
with the notice and assistance requirements of the VCAA and its 
implementing regulations.

Effective Date

The Veteran has requested an earlier effective date for the grant 
of service connection for otitis media with otorrhea of the right 
ear.  He also requests an earlier effective date for the 
assignment of the 10 percent disability rating for bilateral 
hearing loss.  The effective date for both of these claims is 
currently November 22, 2002, the date on which it was determined 
that the Veteran had brought his claims.  He essentially contends 
that the effective dates for these claims should be September 17, 
2001, the date on which he believes he first brought these 
claims.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(l) (West 2002); 38 C.F.R. § 3.400(b)(2) (2009).

An exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award 'shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2009); Harper v. Brown, 10 Vet. App. 125 (1997).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2009).  An informal claim may be any 
communication or action, indicating an intent to apply for one or 
more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 
(2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  An informal claim 
must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. 
Cir. 1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 'with 
specificity,' see Servello v. Derwinski, 3 Vet. App. 196, 199-200 
(1992), some intent on the part of the Veteran to seek benefits 
must be demonstrated.  See Brannon, supra.; see also Talbert v. 
Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not required to 
conjure up issues not raised by claimant).  The United States 
Court of Appeals for the Federal Circuit has emphasized VA has a 
duty to fully and sympathetically develop a Veteran's claim to 
its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty requires VA to 'determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations,'  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001), and extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004).

The Veteran contends that a communication he sent on September 
17, 2001, constituted his claim for both of the benefits 
discussed herein.  This communication, which was received by VA 
on September 20, 2001, lists, in relevant part, a claim of 
bilateral hearing loss, especially in the left ear.  The Veteran 
noted that "Ever since my military days given profile for this 
(see report).  Aggravated."  The attached physical profile 
record reflects the Veteran was given a permanent assignment 
limitation due to high frequency hearing loss in the left ear 
from August 1979.  It was noted that "Noise is hazardous to this 
man's health.  No exposure to noise in excess of 85 db(A) or 
weapons firing without using ear protection which has been fitted 
by medical personnel."  Neither of the claims on appeal was 
addressed in rating decisions from August 2002 and October 2002.  

Also of record is a statement received by VA on November 27, 
2001, requesting a reevaluation of the Veteran's impaired 
hearing.  He stated that "I recently underwent surgery on my 
right ear to replace my eardrum."  

VA medical records reflect the Veteran underwent a tymanoplasty 
and removal of cholesteatoma on October 10, 2001, and there is 
earlier medical evidence of record reflecting that the Veteran 
had previously sought medical care for this condition.  For 
example, July 2001 VA medical record reflect that the Veteran has 
sought treatment for ear infections and that he was assessed as 
having otitis media on the right side with a background of 
perforated eardrum.  A physician's statement that was received by 
VA on November 27, 2001, corroborates that the Veteran received 
the above treatment for right ear disease.  

The Veteran submitted another claim that was received by VA on 
November 22, 2002.  In relevant part, this statement claims 
entitlement to benefits for bilateral conductive hearing loss, 
especially in the left ear.  The Veteran reported a worsening of 
this condition since his last auditory examination from September 
27, 2001.  He also stated that "I have been diagnosed lately 
(08-29-02) with tympanic membrane perforation which has 
aggravated my bilateral hearing loss."  He listed a separate 
claim for chronic otorrhea as secondary to damage suffered to his 
right ear during a mortar hit in Vietnam.  

A March 2003 VA examination report diagnosed traumatic 
perforation of both tympanic membranes suffered while on duty in 
Vietnam with persistent perforation of the right ear with chronic 
otitis media present and possible cholesteatoma.  The examiner 
also diagnosed hearing loss and constant tinnitus.  The examiner 
noted that the Veteran is bothered with constant otorrhea from 
the right ear, which makes the functioning of a hearing aid 
questionable because it must be removed and cleaned several times 
per day.  The examiner also noted that the right ear has evidence 
of chronic infection present.  

The Board will first address the issue of entitlement to an 
earlier effective date for service connection for otitis media 
with otorrhea of the right ear.  As discussed above, the 
effective date of this claim is to be the later of the date 
entitlement arose or the date on which the Veteran's claim was 
received.  

The Board finds that an effective date of September 20, 2001, but 
no earlier, is warranted for otitis media with otorrhea of the 
right ear.  As noted above, the Board will give a sympathetic 
reading to the Veteran's pro se pleadings.  In the case at hand, 
the Veteran clearly requested additional benefits for "bilateral 
hearing loss."  While, strictly speaking, the issue of otitis 
media with otorrhea of the right ear has been treated as separate 
from the hearing loss issue, the Veteran's November 27, 2001, 
statement clearly reflects that the Veteran himself had not made 
this distinction.  As noted above, the Veteran listed his recent 
right eardrum replacement surgery as a symptom of his impaired 
hearing and has suggested that his chronic otitis media with 
right ear otorrhea is related to the in-service right ear injury 
that necessitated the tympanoplasty.  These statements may 
reasonably be read to indicate that the Veteran was requesting 
benefits based upon a worsening of his ear symptomatology, both 
from hearing loss and from ear disease that has been found to be 
related to the in-service injury.

The Board notes that, while the Veteran did not undergo his right 
ear surgery until October 10, 2001, the medical evidence of 
record clearly establishes the presence of otitis media with 
otorrhea of the right ear prior to the date of the surgery and 
prior to the receipt of his claim on September 20, 2001.  

Given this evidence, the Board finds that an effective date of 
September 20, 2001, is warranted for service connection for 
otitis media with otorrhea of the right ear.  This effective date 
is consistent with 38 C.F.R. § 3.400 which, as discussed above, 
directs the assignment of an effective date that is the later of 
the date of the claim or the date entitlement arose.  Because 
entitlement is determined to have arisen prior to the September 
20, 2001, claim, the Board finds that entitlement to an effective 
date of September 20, 2001, is established.

For the same reasons, the Board further finds that an effective 
date of at least September 20, 2001, is warranted for the 10 
percent disability rating for bilateral hearing loss as the claim 
received by VA on September 20, 2001, clearly seeks an increased 
rating for bilateral hearing loss.  (The 10 percent rating does 
not replace the temporary 100 percent disability rating that was 
assigned following the Veteran's tympanoplasty from October 1, 
2001, through November 30, 2001.)  The Board will next determine 
whether the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt the increased rating claim.  

The Board has thoroughly reviewed the claims folder and can find 
no evidence of an increase in the Veteran's hearing loss from 
September 20, 2000, through September 19, 2001.  In fact, while 
there is evidence reflecting that the Veteran sought treatment 
for otitis media during this period, he did not report a 
worsening of his hearing loss at that time.  Nor is there an 
audiological evaluation that reflects the Veteran's hearing loss 
disability satisfied the 10 percent rating criteria at that time.  
Therefore, the Board concludes that an effective date prior to 
September 20, 2001, is not warranted for the 10 percent rating of 
his bilateral hearing loss, status post right tympanoplasty.  

Finally, the Board notes the Veteran has requested an effective 
date of September 17, 2001, the date on which he signed and 
presumably mailed his claim.  However, 38 C.F.R. § 3.400 clearly 
stipulates that the date of receipt of the claim is to be used 
for purposes of determining the effective date, not the date on 
which a claim was signed or mailed.  The earliest date stamp 
indicating VA's receipt of the Veteran's claim is from September 
20, 2001.  Therefore, the date of receipt of the claim for 
purposes of determining the effective date must be September 20, 
2001.

In summary, the Board finds that, based upon its review of the 
total record, entitlement to an effective date of September 20, 
2001, for service connection for otitis media with otorrhea of 
the right ear is warranted.  The Board further concludes that 
entitlement to an effective date of September 20, 2001, is 
warranted for the grant of a 10 percent evaluation for the 
Veteran's bilateral hearing loss.  To this extent, the Veteran's 
claims are granted.

Increased Rating for Bilateral Hearing Loss and Countable Income 
for Nonservice Connected Pension 

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn his appeal of the issues of 
entitlement to an increased rating for bilateral hearing loss and 
of whether VA compensation benefits should be counted as income 
for calculating nonservice connected pension.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review these issues and they are dismissed.




ORDER

Entitlement to an effective date of September 20, 2001, for the 
grant of entitlement to service connection for otitis media with 
otorrhea of the right ear is granted.

Entitlement to an effective date of September 20, 2001, for the 
grant of service connection for bilateral hearing loss, status 
post right tympanoplasty, is granted.

The appeal pertaining to entitlement to increased ratings for 
bilateral hearing loss is dismissed.

The appeal pertaining to whether the Veteran's VA compensation 
benefits should be counted as income for purposes of calculating 
nonservice connected pension is dismissed.


REMAND

At his March 2010 hearing, the Veteran testified that his 
service-connected hemorrhoids satisfy the rating criteria to 
warrant a 20 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2009).  He specifically contends that his 
hemorrhoids bleed constantly and have led to anemia.  

The Veteran's VA and private medical records reflect that he has 
been diagnosed with anemia.  Such records include a July 2005 VA 
medical record that diagnoses both anemia and hemorrhoids with 
rectal bleeding; a September 2005 VA upper GI air contrast x-ray 
noting the Veteran's chronic anemia and diagnosing a sliding 
hiatal hernia; a June 2007 VA medical record noting that the 
Veteran has iron deficiency anemia; a December 2008 VA medical 
record noting that an assessment of anemia with a history of 
gastrointestinal bleeding; and a March 2009 private medical 
record listing a diagnosis of anemia of chronic disease and 
gastrointestinal bleeding. 

The Board notes that the Veteran's last VA rectum and anus 
examination was in May 2006, which is more than four years ago.  
Given the Veteran's complaints of constant bleeding and medical 
evidence of anemia, the Board finds that a new VA examination is 
warranted in order to assess the current severity of the 
Veteran's hemorrhoids and to determine whether the Veteran's 
anemia is related to his hemorrhoids.  

Furthermore, an October 2002 rating decision found new and 
material evidence had been submitted to reopen a claim of service 
connection for osteoarthritis of the cervical spine with 
radiculopathy.  Service connection was denied on the merits.  The 
Veteran submitted a Notice of Disagreement with this denial in 
November 2002.  Although the RO has issued rating decisions 
pertaining to this issue, a Statement of the Case has not been 
issued.  The filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, a Statement of the Case regarding 
the issue of entitlement to service connection for osteoarthritis 
of the cervical spine with radiculopathy, pursuant to 38 C.F.R. § 
19.26, must be issued to the appellant.  As such, this issue must 
be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the severity of his hemorrhoids.  
All necessary testing should be carried out in 
conjunction with this examination.  All 
symptoms should be identified, and their 
severity discussed.

Following examination, review of the claims 
file, and interview of the Veteran, the 
examiner should indicate whether there is 
persistent bleeding, secondary anemia, or 
fissures.  

A discussion of the complete rationale for all 
opinions expressed should be included in the 
examination report.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.

3.  The RO should issue the appellant a 
Statement of the Case on the issue of 
entitlement to service connection for a 
cervical spine disability pursuant to 38 C.F.R. 
§ 19.26 (2009).

4.  When the above development has been 
completed, readjudicate the issue(s) on appeal.  
If any benefit sought on appeal remains denied, 
the RO should issue a Supplemental Statement of 
the Case and afford the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


